 446DECISIONSOF NATIONAL.LABOR'RELATIONS BOARDthan that already considered.Nor would refusal to cooperate, indicated by adriver, probablyWallenhaupt, who according to an unidentified employee "usedto be a Drivers' steward," constitute a violation by the Union.No evidence in support of the allegations was offered concerning Pilot. FreightCarriers, Inc.,Great Southern Trucking Company (one of whose employeestestified), or other employers referred to in the complaint.On the issue of induce-ment by the Union generally, Mathis testified that he knew of a number of caseswhere members did handle Genuine Parts _ freight after the resolution was passed,but that the Union took no action against them.He testified also that some employers(he did not recall who) reported that some members wanted to handle such, freightand inquired whether the Union would take action against them; and that hereplied in the negative.Several employees, called by the Union (with many others available), testifiedthat the Union and its stewards did not tell the men that they were not to handleGenuine Parts freight, but on the contrary did tell them, when they asked, thatthey had the right to handle it or not as they chose. (Earlier, the stewards hadtold them that they didn't know whether or not they should handle it; and themen did.)What weight such testimony would carry in the face of inducement orencouragement of other employees need not now be determined. In the absenceof proof of such inducement or encouragement, it is unnecessary to evaluate italthough it was received for its bearing on the issue of unlawful intent or objective.Various provisions of the Union's bylaws and its International's constitution havebeen cited as relevant. It is not claimed that these are in violation of the Act.Nor do I find that they provide proof or basis for reasonable inference of violationin the acts which are alleged to be violative.Were the General Counsel to urgethat handling of unfair goods would violate the provisions against disrupting orinjuring the Union or would constitute disobedience or disloyalty, and would leadto imposition of penalties on the members involved, more than such argument wouldbe necessary to convict the Union of inducement or encouragement in the face ofthe testimony received.Nor on the record before us, can I adopt the argument "that there were someSort of instructions, perhaps- explicit or perhaps. implicit, in the other actions ofthe Union, and that these instructions were understood by the stewards and bythe individual members who ,attended the meeting, also that they were not relievedof this understanding byanystatement that . . . they should make individual andvoluntary decisions on whether or not they should handle the freight."Upon the basis of the above findings of fact, and upon the entire record in thecase,I make the following;CONCLUSIONS OF LAW1.Genuine Parts Company is engaged in commerce within the meaning of, theAct.2.Truck Drivers and Helpers Local Union No. 728, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen- and Helpers of America, AFL-CIO, isa labor organization within the meaning of Section 2 (5) of the Act.3.The Union has not engaged in unfair labor practices within themeaning ofSection 8 (b) (4) (A) of the Act.[Recommendations omitted from publication.]The Stearns and Foster CompanyandTextile Workers Union ofAmerica, AFL-CIO, PetitionerThe Stearns and Foster Company, PetitionerandEmployees'Association of The Stearns and Foster Company and TextileWorkers Union of America,AFL-CIO.Cases Nos. 9 IBC-'05'0and 9 RM-148. November 8,1957DECISION AND DIRECTIONPursuant.to theprovisions of a stipulation -for certification uponconsent election,duly executedby theparties hereto on March 15,119 NLRB No. 51. THE STEARNS AND FOSTER COMPANY4471957, an election by secret ballot was conducted on April 5, 1957,under the direction and supervision of the Regional Director for theNinth Region among the employees in the stipulated unit.At theconclusion of the election, the parties were furnished a tally of ballotswhich showed that of approximately 665 eligible voters, 643 castballots, of which 298 were for Employees' Association of The Stearnsand Foster Company, 291 were for Textile Workers Union ofAmerica, AFL-CIO, 16 were against both participating labor organi-zations, 34 were challenged, and 4 were void.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, made an investigation of the issuesraised by the challenges, and thereafter, on May 28, 1957, issued andserved upon the parties his report on challenged ballots, in which herecommended to the Board that the challenges to 13 ballots 1 be over-ruled, 1 challenge 2 be sustained, and that a hearing be ordered onthe issues raised by 20 challenges.He further recommended that theBoard defer opening and counting the ballots of employees found tobe eligible voters until a final determination with respect to theremaining challenges, as this latter group would still be determinativeof the results of the election.No timely exceptions having been filedto the Regional Director's report, the Board adopted his report andrecommendations.Accordingly, the Board on June 11, 1957, issuedan order directing hearing on the challenged ballots.A hearing was held on July 2, 1957, before A. Bruce Hunt, TrialExaminer, acting as hearing officer.All parties appeared and par-ticipated at the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.On August 15, 1957, the hearing officer issued and served upon theparties his report and recommendations, a copy of which is attachedhereto, in which he found that 7 employees casting challenged ballotswere guards and that 1 challenged ballot 4 was cast by a supervisorwithin the meaning of the Act.Accordingly, he recommended thatthe challenges to their ballots be sustained and that the ballots notbe opened or counted.He further found that two voters 5 were notsupervisors and recommended that the challenges to their ballots beoverruled.At the hearing the challenges to 10 of the ballots' wereINathan J.Ballinger,John L.Bessenbacher,Netta Brock,Steve Denton,John R. Greene,Loraine Hicks, Clarence Mason.Robert Pease,Arthur R. Rodgers,Helen C. Taylor,WilliamA. Stewart,Ervin Uhrig,and Charles Wright.2 Joseph H.Guinn.3 John A.Besch. Everett Claunch, Wofard Lee,James A. Keaton, Roy Lee Stout, EdgarT. Showell,and Charles Wiley.4Robert A.Dailey, Jr."Edward E.Martinand Ralph Al. Eggers.3 Cleave Campbell,Minnie Doan,Lester B.Engel,George R.French,Russell C.Geihls,Albert D. Mason,John B. Noe, Clarence Showell,Mildred Stall,and Charles Weisbrod. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawn, and the hearing officer recommended approval of thewithdrawal of such challenges.The Board has reviewed the hearing officer's rulings made at thehearing and finds that no prejudicial error was committed.TheBoard has considered the hearing officer's report, the exceptions there-to and supporting briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the hearingofficer insofar as they are consistent with the findings and conclusionsherein set forth.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-.ployees of the Employer..3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9'.(e) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as stipulated' by theparties, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All' production and maintenance employees of the Employer atLockland, Ohio, excluding- office clerical employees, all guards, pro-:fessional employees, and all supervisors as defined in the Act.We agree with the hearing officer's finding that Dailey is a super-visor for the additional reason that.the record shows he takes theplace of the foreman of the department in the latter's absence and atother times acts' as the foreman's assistant as well as checking: the -work. of all employees' in the department.He is classified on theEmployer's payroll as acting foreman and checker and has at leastone leadman in his department. In view of the foregoing, and' theentire record, we find that Dailey is a supervisor within the, meaningof the Act as found by the hearing officer.'.As we have overruled the challenges to 25 ballots 8 and, as the out-come of the election depends on the consideration of these ballots, weshall direct that these ballots be opened and counted.[The Board directed that the Regional Director for the NinthRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of Nathan J. Ballinger, John L. Bessen-7 SeeGary Steel Products Corporation,116 NLRB 1192, 1194;River Brand Rice Mills,Inc.,'112NLRB 1349,'1351: .8 These ballots were cast.by the individuals listed in footnotes 1, 5, and 6. THE STEARNS AND FOSTER COMPANY449bather, Netta Brock, Steve Deaton, John R. Greene, Loraine Hicks,Clarence Mason, Robert Pease, Arthur R. Rodgers, Helen C. Taylor,William A. Stewart, Ervin Uhrig, Charles Wright, Edward E. Mar-tin,Ralph M. Eggers, Cleave Campbell, Minnie Doan, Lester B.Engel, George R. French, Russell C. Geihls, Albert D. Mason, John B.Noe, Clarence Showell, Mildred Stall, and Charles Weisbrod, andserve upon the parties a supplemental tally of ballots.]REPORT AND RECOMMENDATIONSOn April 5, 1957, pursuant to a stipulation for certification upon consent election,theRegionalDirector for the Ninth Region conducted an election among theemployees in the appropriate unit.No timely objections to the election were filedby any of the parties.The tally of ballots showed that of approximately 665eligible voters, 643 cast ballots as follows: 298 for the Employees' Association ofThe Stearns and Foster Company, 291 for the Textile Workers Union of America,AFL-CIO,' herein called respectively the Association and the Union, and 16 againstthe 2 labor organizations, with 34 challenged and 4 void.On May 28, 1957, the Regional Director issued his report on challenged ballotsinwhich he recommended to the Boardinter aliathat 1 challenge be sustained,that 13 be overruled and that a hearing be held concerning the remaining 20challenges.No exceptions were filed to the report and the Board adopted it.OnJune 11, the Board issued an order directing hearing, and pursuant thereto I conducteda hearing at Cincinnati, Ohio, on July 2.All parties were represented by counseland were afforded full opportunity to participate.On August 5, the Employer, theAssociation and the Union filed briefs.Upon the entire record in the case, and from my observation of the witnesses, I.make the following:FINDINGS AND CONCLUSIONSA.The issuesThe Board's order directing hearing provided that evidence be taken with respectto the issues raised by challenges to 20 ballots.Those challenges were filed bythe Union which asserted that 7 of the voters were guards and 13 were supervisors.At the hearing, however, the Union withdrew 10 of the challenges, all involvingalleged supervisors who are named in the footnote.2B. Employees challenged as guardsThese seven employees, classified by the Employer as watchmen, are namedBesch, Claunch, Lee, Keaton, Stout, Edgar T. Showell, and Wiley. If they areguards in the statutory sense, they are not entitled to vote' in the election. , Theappropriateunitis as follows:All production and maintenance employees of the Employer at Lockland, Ohio,.excluding office clerical employees, all guards, professional employees, and. super-visors as defined in the Act.The pertinent portion of Section 9 (b) of the Act reads as follows:Provided,That the Board shall not . . . (3) decide that any unit isappropriate for such [collective bargaining] purposes if it includes, togetherwith other employees, any individual employed as a guard to enforce againstemployees and other persons rules to protect property of the employer or to.protect the safety of persons on the employer's premises; . . ..There was received in evidence a document entitled "GENERAL RESPONSI-.BILITIES OF WATCHMEN" which was posted at various places in the Employer'splant at times material. It provides, in part:IThe Union-Petitioner and the Employees' Association are herein called, respectively,the Union and the Association.2 Campbell,Doan, Engel, French, Geihls, Mason, Noe, Clarence Showell, Stall, and:Weisbrod.476321--58-vol. 119-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.To make specified rounds of the plant, observing every room of everybuilding to be sure plant is in a satisfactory condition:so far as can beobserved.SATISFACTORY CONDITIONis as follows:.. . [provisions relatinginter aliato fires,fire hazards,pipe leaks, unat-tended machinery in operation,and points of ingress and egress.](f)That plant rules are observed by employees:such as visiting otherdepartments than that in which employee is working: smoking and/ordrinking:reading extraneous reading matter,safety, etc.(h) That there is no entry onto plant property by unauthorized persons.(i)That there is no condition that would cause injury to personnel.(j)Thatemployees use proper gates for entering and leaving Plant.(k)That there is no property taken from the Plant without properpass .32.When any of the above items are NOT in satisfactory condition,it shouldbe handled in the following manner:(a)Condition to be handled by watchman when possible and practical.Written notice of condition to be sent to or given to Maintenance Super-visor.(b)A condition or conditions that need immediate attention andCANNOTbe taken care of by watchman,should be reported to personsresponsible at once or call for assistance from other watchmen,foremanor employees present.(c)All other conditions,with details,to be sent to Maintenance Super-visor in writing.4.Passes.(e) If any employee refuses to comply with...[requirements thatemployee removing property from plant shall have a pass therefor, thatpass be given to watchman,and that watchman verify that property isthat described in the pass,watchman shall] make a full, written reporttoMr.Foster-Stearns as soon as possible.Get names of witnesses, ifany.5.There seems to be some misunderstanding as to the Watchmen'sdutiesin regard to employee'sbehavior in the Plant. It is important for the wellbeing of the Company that an employees[sic] stays on his job, in an alertmanner: and does not sleep, read or otherwise neglect his job. If you observeany such condition,you should report the facts to the employee's foremanand/or Supervisor.DO NOT approach the employee personally, as manyof them will resent your cooperation even though it is for their own good.Leave it up to the employee's superior to settle with the individual.Make anote of your action on your daily report sheet.All foremen are to benotified by their Supervisor that it is the duty of watchmen to tell them (theForeman or Supervisor)of any neglect of work by an employee.The following doors and/or gates are the only ones authorized for entranceand exit of Plant:*******Watchmen are responsible to report violations of the above[provision relatingto doors and/or gates].The seven watchmen wear distinctive caps and badges but are not armed.TheEmployer and the Association,pointing to paragraphs 4 (e) and 5 of the document,assert that the watchmen do not enforce, nor have authority to enforce,any plantrules, but are monitors who report to management.It is apparent,however, thatwhile the watchmen are not authorized to use force to require that an employeenot remove articles from the plant without a pass, the watchmen do stop employeeswho are departing with articles and do insist that authorization for the removalbe shown.4 It is apparent,too, that paragraph 5 of the document,in instructingwatchmen not to approach employees personally,relates to an employee's neglects In the document,this provision is incorrectly lettered (h).4Upon one occasion an employee attempted to leave the plant with articles for whichhe did not have a pass and a watchman took possession thereof until the employee hadreentered the plant and secured a pass. THE STEARNS AND FOSTER COMPANY451of his job, as set out - in that paragraph,and does not relate to the duties ofwatchmen in other respects.In any event,the fact that in certain instances thewatchmen report rule-infractions is a circumstance which reflects their method ofparticipation in enforcement of rules, notthat theyare without responsibility inthat field.Cf.Louis F. Dow Company,111 NLRB 609.Ifind that the watchmen are guards within the meaning of the Act.Althoughtheir duties with respect to fires and fire hazards may not require such a finding,Drexel Furniture Company,116NLRB 1434, 1437, their added responsibilitiesrelating to attempts by unauthorized persons to enter the plant,the use of properentrances and exits by employees, and the prevention of thefts of the Employer'sproperty,necessitate the conclusion that the watchmen are guards,Drexel Furniture,supra;C.V.Hill& Company, Inc.,76 NLRB 158, 164-5;Allen B. DumontLaboratories,Inc.,88NLRB 1296.C. Employees challenged as supervisors1.Robert A. Dailey, Jr.Dailey works on the day shift in the sorting department where mattresses andbox springs are sorted preparatory to filling customers' orders.He is classifiedby the Employer as acting foreman and checker. The foreman of that departmentisHarvey Farrell and, according to the Employer, Dailey acts as a checker 5when Farrell is in the department and as a leadman when Farrell is absent.TheEmployer's testimony,uncontradicted in some respects,is to the effect that Farrellis absent from the department only about 5 percent of his working time; that, uponoccasions when Farrell is absent,Dailey relays Farrell's instructions to 15 to 18employees;thatDailey does not possess the indicia of supervisory status; andthatDailey is compensated at the same rate as Ralph Eggers, a nonsupervisoryemployee discussed below.Were there no additional evidence,I should be inclinedto recommend that the challenge to Dailey's ballot be overruled upon the groundthat it has not been shown that he is a supervisor.There is, however,the matterof Dailey's participation in affairs of foremen.An educational or training organiza-tioncalled the Foremen's Club, which was initiated and is operated by supervisoryemployees,holds monthly meetings at the plant and admits to membership foremenand employees who are being trained to become foremen.Such subjects as humanrelations,methods of increasing production, and improvement in quality of productsare discussed at the meetings.Dailey is president of the club.It thus appearsthatDailey has been designated by the Employer as an acting foreman and bysupervisory employees as one of their group, that he is so known to rank-and-fileemployees,and that he was made a member of the Foremen'sClub because hewas a foreman or was being trained to become one.Under all the circumstances,I believe that Dailey should be excluded from the appropriate unit as a supervisoryemployee.2.Edward E.MartinMartin works on the night shift as a checker and leadman in the sorting depart-ment.His foreman,Farrell, works on the day shift.Martin is the leader of aboutfour employees,but the directionswhichhe gives to them are routine in nature,being instructions which he relays from Farrell,and he does not possess the indiciaof supervisory authority.His hourly rate of pay is less than that of Eggers. I findthat Martin is not a supervisor within the meaning of the Act.3.Ralph M. EggersEggers works on the night shift as a leadman in the packing department.Hisforeman, Robert Osner,is not.assigned to that shift.and Eggers,as leadman, workswith about nine employees.Eggers does not have the.authority of a supervisor,however, nor may it be found that he responsibly directs employees who work underhim.He does production work as an inspector of mattresses and box springs, andhis direction of employees is routine in nature,being confined to relaying instruc-tions from Osner and to correcting mistakes in packing.In the event of a matterrequiring disciplinary action, Eggers has instructions to telephone a superior or tomake a written report to Osner, and subsequently Eggers and the affected employeewill be interviewed simultaneously by management representatives,but Eggers is notauthorized to recommend disciplinary action. I find that Eggers is not a supervisorwithin the meaning of the Act.[Recommendations omitted from publication.]6 A checker checks to ascertain whether other employees have sorted the articles properly.